Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,814,689 to Goldstein et al. in view of U.S. Patent Pub. No. 2006/0167204 to Alanzo et al.
As to claims 1 and 11, Goldstein discloses polyurethane polyureitdione crosslinking agents used in solvent and water borne coating systems that provide resistance to chemical and environmental exposure (Abstract) comprising the reaction product of a uretidione polyisocyanate comprising 2 isocyanate groups, a monofunctional poly(ethylene glycol) monomethyl ether, and mixtures of diol components (Examples 5A and 5C) to provide hydrophilic modified polyuretidione polyurethanes.  With regards to the acid number, the reactants used in Goldstein are free of carboxyl groups.  Accordingly, the acid number would be 0 mg KOH/g.

Alanzo teaches stable aqueous dispersions of non-ionic polyisocyanates that have been reacted with a non-alkoxylated diol of the following formula:

    PNG
    media_image1.png
    375
    431
    media_image1.png
    Greyscale

The position is taken that it would have been obvious to a person of ordinary skill in the art to replace the diols used in Goldstein with the diols of Alanzo because of the improved stability in aqueous systems (0004-0006) and the improvement in oil- and/or water-repellency (0001) and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.  In this case, to increase hydrophilicity and create and more stable dispersion.
	It is noted that claims 2-4 claim a uretdione prepolymer, all elected claims are recited in the product-by-process format by use of the language, "A uretdione prepolymer In re Thorpe, 111 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985).
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
As to claim 5, Goldstein discloses a non-ionic uretidione polymer (Examples 5A and 5C).
As to claim 6, with regard to the zeta potential, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. zeta potential values would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claims 7-8, Goldstein teaches isophorone diisocyanate as a suitable diisocyanate and only one isocyanate is used in the examples.   Accordingly, one of ordinary skill in the art could replace HDI with IPDI with a reasonable expectation of success that the change would 
As to claim 10, Goldstein teaches that polyether polyols are used to prepare the polyaddition compounds (7:51-62).
As to claims 12 and 16, Goldstein in view of Alanzo teach the aqueous uretidione polyaddition products are used in amounts that range from 0.1 to 10% by weight based on the weight of the composition (0046).
As to claims 13-14, the azolate compounds are optional.
As to claim 15, Goldstein teaches that polyether polyols are used to prepare the polyaddition compounds (7:51-62).
As to claims 17-18, Goldstein teaches cured articles (6:30-34) with improved hardness, reduced drying time, and improved solvent resistance comprising the water borne coatings curing temperatures above 140°C are avoided in order to ensure high crosslink density and maintain the desired properties (12:42-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763